DETAILED ACTION
Claims 1-7 filed February 25th 2021 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (US2017/0357317) in view of Tan (US2015/0063575)

 	Consider claim 1, where Chaudhri teaches an adaptive haptic signal generating device (See Chaudhri figure 1C) comprising: a frequency analysis unit converting and analyzing a received audio signal into a frequency domain; (See Chaudhri paragraph 203-204 where there is a waveform module 123 that takes in a waveform in order to generate an audio signal) a frequency equalizer unit (See Chaudhri paragraphs 206-208 where there is a compressor which reduces a dynamic range of the waveforms, thus suppressing the waveforms outside the dynamic range and amplifying the signals in the dynamic range.) a haptic event extraction unit extracting a haptic event signal corresponding to a case of a specific threshold or more in the suppressed or amplified frequency; (See Chaudhri paragraph 209 where there is a low pass filter that takes removes the extraneous signals in order to generate a tactile output. See Chaudhri paragraph 18 where the haptic signal is generated in response to the focus selector being moved past a movement threshold) a haptic signal generation unit generating a haptic signal corresponding to the haptic event signal; (See Chaudhri paragraphs 207-215 where the previous modules were conditioning the signal to be used in a tactile output generator 167) and a control unit receiving feedback from a sensor of the extracted haptic event signal for each frequency, and increasing a frequency gain of a frequency corresponding to a haptic event signal which is generated at a predetermined number of times or more as a result of the counting. (See Chaudhri paragraphs 215, 442 where there is a sensor 169 to provide feedback to the feedback controller 161 where the gain increases with the total velocity of the contact) 
	Chaudhri teaches a frequency analysis, however Chaudhri does not explicitly teach converting and analyzing a received audio signal into a frequency domain. However, in an analogous field of endeavor Tan teaches converting and analyzing a received audio signal into a frequency domain. (See Tan paragraph 72 where a signal can generally be converted into one of the time-domain, amplitude-domain, or a frequency-domain in order to be analyzed) Therefore, it would have been obvious for one of ordinary skill in the art to try converting the signals into the frequency domain for the purposes of analyzing the signals. One of ordinary skill in the art would have been motivated to perform the modification by using known methods of signal analysis to yield predictable results. 
(See Tan paragraph 71 where a zero-crossing count is used for pattern detection of the output signal) Therefore, it would have been obvious for one of ordinary skill in the art to apply the pattern detection of Tan to the output signals of the sensor of Chaudhri. One of ordinary skill in the art would have been motivated to combine the pattern detector to the output of the sensor in order to yield the predictable result of detecting the frequency being detected by the sensor. 

 	Consider claim 2 where Chaudhri in view of Tan teaches the adaptive haptic signal generating device of claim 1, wherein the control unit increases the specific threshold when the haptic event signal is generated at the predetermined number of times or more as the result of counting the number of generation times of the haptic event signal. (See Chaudhri paragraph 442 where when a medium speed threshold is passed a medium gain is applied to the output signal and a fast speed is threshold is established, thus increasing the specific threshold for a feedback signal.)

 	Consider claim 3, where Chaudhri teaches an adaptive haptic signal generating device comprising: a filter unit filtering a specific frequency interval of a received audio signal; an amplifier unit suppressing or amplifying the filtered audio signal; (See Chaudhri paragraphs 206-208 where there is a compressor which reduces a dynamic range of the waveforms, thus suppressing the waveforms outside the dynamic range and amplifying the signals in the dynamic range.) a haptic event extraction unit extracting a haptic event signal corresponding to a case of a specific threshold or more in the audio signal suppressed or amplified by the amplifier unit; (See Chaudhri paragraph 209 where there is a low pass filter that takes removes the extraneous signals in order to generate a tactile output. See Chaudhri paragraph 18 where the haptic signal is generated in response to the focus selector being moved past a movement threshold) a haptic signal generation unit generating a haptic signal corresponding to the haptic event signal; (See Chaudhri paragraphs 207-215 where the previous modules were conditioning the signal to be used in a tactile output generator 167) and a control unit receiving feedback from a sensor of the extracted haptic event signal for each frequency, and increasing an amplification gain of a frequency corresponding to a haptic event signal which is generated at a predetermined number of times or more as a result of the counting. (See Chaudhri paragraphs 215, 442 where there is a sensor 169 to provide feedback to the feedback controller 161 where the gain increases with the total velocity of the contact)
Chaudhri teaches a sensor for detecting characteristics of the output signal (See Chaudhri paragraph 215), however Chaudhri does not explicitly teach counting the number of generation times. However, in an analogous field of endeavor Tan teaches counting the number of generation times. (See Tan paragraph 71 where a zero-crossing count is used for pattern detection of the output signal) Therefore, it would have been obvious for one of ordinary skill in the art to apply the pattern detection of Tan to the output signals of the sensor of Chaudhri. One of ordinary skill in the art would have been motivated to combine the pattern detector to the output of the sensor in order to yield the predictable result of detecting the frequency being detected by the sensor. 

 	Consider claim 4, where Chaudhri teaches an adaptive haptic signal generating method comprising: converting and analyzing a received audio signal into a frequency; suppressing or amplifying a specific frequency interval of the audio signal converted into the frequency; (See Chaudhri paragraphs 206-208 where there is a compressor which reduces a dynamic range of the waveforms, thus suppressing the waveforms outside the dynamic range and amplifying the signals in the dynamic range.) extracting a haptic event signal corresponding to a case of a specific threshold or more in the  (See Chaudhri paragraph 209 where there is a low pass filter that takes removes the extraneous signals in order to generate a tactile output. See Chaudhri paragraph 18 where the haptic signal is generated in response to the focus selector being moved past a movement threshold) and generating a haptic signal corresponding to the haptic event signal; (See Chaudhri paragraphs 207-215 where the previous modules were conditioning the signal to use in a tactile output generator 167) and further comprising: receiving a signal of the extracted haptic event signal for each frequency; and increasing a frequency gain of a frequency corresponding to a haptic event signal which is generated at a predetermined number of times or more as a result of counting the number of generation times of the haptic event signal. (See Chaudhri paragraphs 215, 442 where there is a sensor 169 to provide feedback to the feedback controller 161 where the gain increases with the total velocity of the contact)
	Chaudhri teaches a frequency analysis, however Chaudhri does not explicitly teach converting and analyzing a received audio signal into a frequency domain. However, in an analogous field of endeavor Tan teaches converting and analyzing a received audio signal into a frequency domain. (See Tan paragraph 72 where a signal can generally be converted into one of the time-domain, amplitude-domain, or a frequency-domain in order to be analyzed) Therefore, it would have been obvious for one of ordinary skill in the art to try converting the signals into the frequency domain for the purposes of analyzing the signals. One of ordinary skill in the art would have been motivated to perform the modification by using known methods of signal analysis to yield predictable results. 
 Chaudhri teaches a sensor for detecting characteristics of the output signal (See Chaudhri paragraph 215), however Chaudhri does not explicitly teach counting the number of generation times. However, in an analogous field of endeavor Tan teaches counting the number of generation times. (See Tan paragraph 71 where a zero-crossing count is used for pattern detection of the output signal) Therefore, it would have been obvious for one of ordinary skill in the art to apply the pattern detection 

 	Consider claim 5, where Chaudhri in view of Tan teaches the adaptive haptic signal generating method of claim 4, further comprising: increasing the specific threshold when the haptic event signal is generated at the predetermined number of times or more as the result of counting the number of generation times of the haptic event signal. (See Chaudhri paragraph 442 where when a medium speed threshold is passed a medium gain is applied to the output signal and a fast speed is threshold is established, thus increasing the specific threshold for a feedback signal.)

 	Consider claim 6, where Chaudhri teaches an adaptive haptic signal generating method comprising: filtering a specific frequency interval of a received audio signal; suppressing or amplifying the filtered audio signal; (See Chaudhri paragraphs 206-208 where there is a compressor which reduces a dynamic range of the waveforms, thus suppressing the waveforms outside the dynamic range and amplifying the signals in the dynamic range.)  extracting a haptic event signal corresponding to a case of a specific threshold or more in the suppressed or amplified audio signal; (See Chaudhri paragraph 209 where there is a low pass filter that takes removes the extraneous signals in order to generate a tactile output. See Chaudhri paragraph 18 where the haptic signal is generated in response to the focus selector being moved past a movement threshold) and generating a haptic signal corresponding to the haptic event signal, and further comprising: receiving a signal of the extracted haptic event signal for each frequency; and increasing an amplification gain of a frequency corresponding to a haptic event signal which is generated at a predetermined number of times or more as a result of counting the number of generation times of the haptic event signal. (See Chaudhri paragraphs 215, 442 where there is a sensor 169 to provide feedback to the feedback controller 161 where the gain increases with the total velocity of the contact)
	Chaudhri teaches a frequency analysis, however Chaudhri does not explicitly teach converting and analyzing a received audio signal into a frequency domain. However, in an analogous field of endeavor Tan teaches converting and analyzing a received audio signal into a frequency domain. (See Tan paragraph 72 where a signal can generally be converted into one of the time-domain, amplitude-domain, or a frequency-domain in order to be analyzed) Therefore, it would have been obvious for one of ordinary skill in the art to try converting the signals into the frequency domain for the purposes of analyzing the signals. One of ordinary skill in the art would have been motivated to perform the modification by using known methods of signal analysis to yield predictable results. 
 Chaudhri teaches a sensor for detecting characteristics of the output signal (See Chaudhri paragraph 215), however Chaudhri does not explicitly teach counting the number of generation times. However, in an analogous field of endeavor Tan teaches counting the number of generation times. (See Tan paragraph 71 where a zero-crossing count is used for pattern detection of the output signal) Therefore, it would have been obvious for one of ordinary skill in the art to apply the pattern detection of Tan to the output signals of the sensor of Chaudhri. One of ordinary skill in the art would have been motivated to combine the pattern detector to the output of the sensor in order to yield the predictable result of detecting the frequency being detected by the sensor. 

 	Consider claim 7 where Chaudhri in view of Tan teaches a computer readable recording medium having a program for executing the method of claim 4 in a computer, which is recorded therein. (See Chaudhri figure 1A where the haptic system shown in figure 1C is part of a larger computer system with computer readable medium to execute the method of claim 4 (See grounds and motivation for claim 4 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624